

Exhibit 10.2
 
DOC-1608
 
DEBT CONVERSION AGREEMENT
 
    This Debt Conversion Agreement (this “Agreement”) is entered into as of May
12, 2010 (the “Signing Date”) by and among Picometrix, LLC, a Delaware limited
liability company whose address is 2925 Boardwalk Drive, Ann Arbor, Michigan
48104 (the “Company”), Advanced Photonix, Inc., a Delaware corporation, whose
address is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104 (“API”), the Michigan
Economic Development Corporation, a public body corporate, whose address is 300
North Washington Square, Lansing, Michigan 48913 (the “MEDC”) and the Michigan
Strategic Fund, a public body corporate and politic within the Department of
Treasury of the State of Michigan, whose address is 300 North Washington Square,
Lansing, Michigan 48913 (the “MSF”). The Company, API, MEDC and the MSF may be
referred to individually as “Party” or collectively as “Parties.”
 
Recitals
 
    WHEREAS, pursuant to that certain Loan Agreement dated as of September 15,
2005 (the “2005 Loan Agreement”) by and between the Company and the MEDC, the
MEDC made available to the Company a line of credit up to an aggregate principal
amount of One Million Two Hundred Thousand Dollars ($1,200,000) pursuant to a
Promissory Note (Line of Credit) dated as of September 15, 2005 (the “2005
Note”), as amended. The 2005 Loan Agreement and 2005 Note are collectively
referred to as “2005 Loan Documents”;
 
    WHEREAS, the Company is wholly owned by API, a publicly traded company;
 
    WHEREAS, the MEDC provides administrative services for the MSF;
 
    WHEREAS, by Resolution of the MSF Board, dated October 28 2009, the MSF
Board approved the request of the MEDC to assign all of the MEDC’s rights,
duties, and obligations under the 2005 Loan Documents to the MSF;
 
    WHEREAS, any assignment by the MEDC of the rights, duties, and obligations
under the 2005 Loan Documents also require the written consent of the Company;
 
    WHEREAS, the MEDC, the MSF and the Company, upon the Closing Date (as
defined below), desire to sign and deliver all documents necessary to effectuate
the assignment of all of MEDC’s rights, duties and obligations under the 2005
Loan Documents to the MSF;
 
    WHEREAS, upon the Closing Date, the MSF and the Company desire to execute
and deliver to each other an Amendment One to the 2005 Loan Documents
(“Amendment One”), the Company desires to execute and deliver to the MSF the
Second Amended and Restated Promissory Note made part of Amendment One (“New
Note”), and API desires to execute and deliver to the MSF an unconditional and
irrevocable Guaranty of the payment and performance obligations of the Company
under this Agreement and the 2005 Loan Documents, as amended (“Guaranty
Agreement”);
 
B-6
 

--------------------------------------------------------------------------------



    WHEREAS, in addition to the execution and delivery of Amendment One by the
MSF and the Company, the execution and delivery of the New Note to the MSF by
the Company, and the execution and delivery of the Guaranty Agreement by API to
the MSF, the MSF and the Company, agree to convert, upon the Closing Date, the
accrued and unpaid interest owing as of October 31, 2009 under the 2005 Note, in
the amount of Two Hundred Thirty Seven Thousand Six Hundred Sixty Seven and
39/100 Dollars ($237,667.39) (the “Interest Indebtedness”), into unregistered
shares of Class A Common Stock of API at the price per share of Fifty Four Cents
($.54) (the “Conversion”);
 
    WHEREAS, as a result of the Conversion, the Class A Common Stock of API
shall be issued to the MSF, and the MSF shall have the rights, privileges and
preferences of a holder of Class A Common Stock of API in accordance with the
API’s Certificate of Incorporation, as amended, a copy of which is attached as
EXHIBIT A (“API’S Articles”);
 
    WHEREAS, the MSF will have certain contractual rights and obligations with
respect to its Class A Common Stock identical to those that are applicable to
the holders of Class A Common Stock of API;
 
    WHEREAS, the Class A Common Stock of API to be issued pursuant to this
Agreement will not be registered under and have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”).
 
    NOW THEREFORE, in consideration of the foregoing, and of the terms and
conditions set forth in this Agreement, the Parties agree as follows:
 
    1. Execution and Delivery of Loan Documents. On the Closing Date, the
Parties (as applicable) shall cooperate, and sign and deliver (a) an assignment
agreement, substantially in the form attached hereto as Exhibit B (the “MEDC
Assignment”), (b) Amendment One, substantially in the form attached hereto as
Exhibit C, (c) the New Note, substantially in the form attached to Amendment
One, (d) the Guaranty Agreement, substantially in the form attached hereto as
Exhibit D and all other documents reasonably necessary to effectuate the
transactions contemplated therein.
 
    2. Conversion of Interest Indebtedness. On the Closing Date, the Company and
API shall cause the Interest Indebtedness to be converted into Four Hundred
Forty Thousand One Hundred Twenty Four (440,124) validly issued, fully paid and
non-assessable unregistered Class A Common Stock of API (“Shares”). The Shares
represent the equivalent of the conversion of the Interest Indebtedness divided
by the price per share of Fifty Four Cents ($.54) of the Class A Common Stock of
API, rounded down to the nearest whole share. On the Closing Date, API shall
issue the Shares to the MSF, and upon issuance of the Shares to the MSF, the
Interest Indebtedness shall be deemed cancelled and extinguished in its
entirety.
 
B-7
 

--------------------------------------------------------------------------------



    3. Closing; Pre-closing Covenants.
 
       (a) The closing of the transactions contemplated hereby (the “Closing”)
shall occur as soon as practicable, but no later than ten (10) business days
(unless otherwise agreed to in writing by the Parties or terminated as provided
under Section 9), after the date the MEDC has received from API, written
notification, and copies, of both of the: (a) approval from NYSE Amex of the
listing application submitted by API in connection with the Conversion (the
“Approval”) and (b) consent (the “Bank Consent”) from The PrivateBank and Trust
Company (the “Bank”) as required under that certain Loan Agreement, dated
September 25, 2008, between API and the Bank.
 
       (b) The Company and API shall each within ten (10) business days after
the Signing Date (unless otherwise agreed in writing by the Parties) take or
cause to be taken such actions as may be required to request the Approval and
the Bank Consent, and provide copies of the requests to the MSF and the MEDC as
soon as practical thereafter, but in no event later than five (5) business days
thereafter. The Company and API shall thereafter use commercially reasonable
efforts to cooperate to obtain the Approval and the Bank Consent, and the MSF
and MEDC shall use commercially reasonable efforts to cooperate with the Company
and API to provide additional information reasonably requested by the Company or
API in their pursuit to obtain the Approval and Bank Consent. API shall promptly
deliver to the MEDC copies of the Approval and the Bank Consent upon its receipt
thereof.
 
        (c) Written notifications and copies required to be delivered by API to
the MEDC under this Section 3 may be delivered by facsimile or by e-mail to the
MSF, to the attention of Michael Pohnl, Fund Manager, fax: (517) 241-5968
or pohnlm@michigan.org with a copy to the MEDC, to the attention of Linda R.
Asciutto, fax: (517) 241- 5968, or asciuttol@michigan.org, or to such other
persons, fax numbers or e-mail addresses as may be provided.
 
    4. Grant of Put Option. In addition to any other provisions in API’s
Articles, API grants and conveys to the MSF the further right, to the extent
permitted by Michigan Law, but not the obligation, (the “Put Option”) to sell
back to API the Shares received by the MSF pursuant to this Agreement (including
without limitation, appropriate adjustment in the event of any stock dividend,
stock split, combination or other similar recapitalization of such stock)
(collectively, the “MSF Equity Interest”) in accordance with the following:
 
       (a) Definitions:
 
          (i) “Trigger Event” means any one or more of the following:
 
             (1) when either the Company or API, or both, relocate substantially
all of their respective current Michigan employees (exclusive of sales staff) or
current Michigan operations outside of Michigan; or
 
B-8
 

--------------------------------------------------------------------------------



             (2) with respect to the Company or API, the occurrence of an event
listed in MCL 125.2008c(4) for which grants or loans shall not be used.
 
          (ii) “Qualified Appraiser” means an independent appraiser qualified in
valuing equity interests in companies selected by the MSF and reasonably
acceptable to API.
 
       (b) Exercise of Option. At any time during the one hundred twenty (120)
calendar day period after notice of a Trigger Event (the “Exercise Period”), the
MSF shall have the option to exercise the Put Option by providing notice of this
election to API (the “Notice of Option Exercise”). The Exercise Period shall not
commence until API has provided written notice in reasonable detail of the facts
and circumstances of the Trigger Event to the MSF. In addition, the Exercise
Period shall be extended indefinitely if API fails to provide information
reasonably necessary for the MSF to exercise its Put Option. The closing date
for the sale of the MSF Equity Interest to API shall be on a date mutually
acceptable to the MSF and API but in no event later than sixty (60) calendar
days after API’s receipt of the Notice of Option Exercise (the “Put Closing
Date”). In the event that the Put Option is not exercised during the Exercise
Period, the Put Option shall immediately terminate and be of no further force
and effect.
 
       (c) Purchase Price. The purchase price for the MSF Equity Interest (the
“Option Price”) shall be the Fair Market Value (as defined in this section) of
the MSF Equity Interest on the Put Closing Date. The “Fair Market Value” of the
MSF Equity Interest shall mean: (a) the average of the closing price of API’s
Class A Common Stock traded on the NYSE Amex or any other then applicable public
trading exchange during the seven (7) trading days immediately preceding the
date of the Trigger Event; or (b) if subparagraph (a) does not apply, the Fair
Market Value of the MSF Equity Interest shall be as determined by a written
appraisal of API obtained by API within the twelve (12) month period up to and
including the Trigger Event from a qualified appraiser that the MSF reasonably
agrees qualifies for purposes of such valuation, a copy of which appraisal API
provides to the MSF; (c) if neither of subparagraphs (a) or (b) apply, the value
of the MSF Equity Interest shall be as established in an “arms-length”
transaction between API and any unrelated third party in connection with the
most recent equity investment in API occurring within the six (6) month period
up to and including the Trigger Event; and (d) if none of subparagraphs (a), (b)
or (c) apply, the Fair Market Value of the MSF Equity Interest shall be
determined by appraisal of API by a Qualified Appraiser, taking into account any
and all discounts and premiums appropriate in the judgment of the Qualified
Appraiser. Any fees or expenses incurred in connection with the appraisal under
subsection (d) shall be borne and paid by the MSF.
 
       (d) API’s Deliverables. On the Put Closing Date and upon API’s receipt of
the deliverables set forth in Section 4(e), API shall: (a) deliver the Option
Price (either by check or wire transfer as selected by the MSF); and (b) execute
and deliver to the MSF such other documents and instruments as may be reasonably
requested by the MSF and its legal counsel (“API Deliverables”).
 
       (e) MSF’s Deliverables. On the Put Closing Date, the MSF shall: (a)
execute and deliver to API a document, mutually agreeable to API and the MSF,
selling the MSF Equity Interest to API, free and clear of all liens, claims and
encumbrances; (b) deliver to API all original certificates evidencing the MSF
Equity Interest; and (c) execute and deliver to API such other documents and
instruments as may be reasonably requested by API and its legal counsel.
 
B-9
 

--------------------------------------------------------------------------------



          (f) Survival. This Section 4 shall survive the Closing; provided
however, that if the MSF Equity Interest is listed on a national securities
exchange and can be sold without restriction under Rule 144 and any other
applicable rule or regulation as promulgated under the Securities Act, as
amended (“Securities Act’) this Section 4 shall have no further effect.
 
     5. COMPLIANCE WITH THE MICHIGAN STRATEGIC FUND ACT. For so long as MSF
holds stock of API, the Company and API shall comply with the requirements set
forth in the Michigan Strategic Fund Act, as amended, (the “Act”) including,
without limitation, the annual reporting requirements set forth in the Act. In
connection with the foregoing, the Company and API shall, on or before September
30 of each calendar year, cause submission of an annual progress report in the
manner set forth in the 2005 Loan Agreement, containing the following
information:
 
          (a) The entity that has received funding, the amount received and the
type of funding;
 
          (b) The number of new patents, copyrights, or trademarks applied for
and issued by the Company and API;
 
          (c) The number of new start-up businesses created by the Company and
API;
 
          (d) The number of new jobs created and projected new job growth of the
Company and API;
 
          (e) Amounts of other funds received or leveraged so the Portfolio
Manager can determine the amount the Company and API has leveraged from other
sources for the project;
 
          (f) Money or other revenues or property returned by the Company and
API to the investment fund;
 
          (g) The total number of new licensing agreements by institution and
the number of new licensing agreements entered into by the Company and API with
Michigan firms; and
 
          (h) Products commercialized by the Company and API.
 
     6. COMPANY AND API REPRESENTATIONS AND WARRANTIES. As of the Signing Date
and the Closing Date (unless otherwise specified below), the Company and API,
jointly and severally, represent and warrant:
 
          (a) Organization. Each of the Company and API are duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
and each are duly qualified and in good standing under the laws of the State of
Michigan. Each has the organized power and authority to enter into and perform
their respective obligations under this Agreement. The Company and API each have
their respective principal offices and business operations and employees located
within the State of Michigan. The sole member of the Company is API.
 
B-10
 

--------------------------------------------------------------------------------



          (b) Authority. The execution, delivery and performance by the Company
and API of this Agreement will not violate any material provision of law or any
provision of the Company’s Certificate of Formation or operating agreement, or
of API’s Articles or bylaws, or result in the breach of or constitute a default
or require any consent (other than the Bank Consent) under, or result in the
creation of any lien, charge, restriction, claim or encumbrance upon, any
property or assets of the Company or API under any indenture or other agreement
or instrument to which the Company or API is a party, or constitute a violation
of any law, rule, regulation, order, judgment, or decree (including any federal
and state securities laws and regulations and the rules and regulations of the
NYSE Amex) by which the Company or API or either of its properties may be bound
or affected. This Agreement is valid, binding, and enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
moratorium, reorganization or other laws or affecting the enforcement of
creditors’ rights generally or by general principles of equity. API’s Articles
have not been altered or amended, and API shall not alter or amend API’s
Articles without the prior written approval of the MSF if such alteration or
amendment adversely affects MSF in a manner different than the other holders of
API’s Class A Common Stock.
 
          (c) Consents. All action on the part of the Company and API, their
respective officers, directors, and managers, members, and shareholders
necessary for the authorization, execution, delivery and performance of the
Company and API under this Agreement have been taken by the Company and API,
respectively. None of API’s Class A Common Stock is subject to any preemptive or
similar rights held by other holders of any equity interest in API. Subject to
the Approval, API is not in violation of the listing requirements of the NYSE
Amex and has no knowledge of any facts which would reasonably lead to delisting
or suspension of its common stock in the foreseeable future.
 
          (d) SEC Documents; Financial Statements. During the two (2) years
prior to the Signing Date, API has filed, and for the period from and after the
Signing Date through the Closing Date, and for so long as the MSF Equity
Interest is not free of restriction from transfer under Rule 144 and any other
applicable rule or regulation as promulgated under the Securities Act, API shall
file, all reports, schedules, forms, statements and other documents (“SEC
Documents”) required to be filed by it with the Securities and Exchange
Commission (“SEC”) pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (“1934 Act”). All SEC Documents filed have
complied, and all SEC Documents to be filed as required hereunder shall comply,
in all material respects with the requirements of the 1934 Act, and the rules
and regulations of the SEC.
 
          (e) Full Disclosure. There are no undisclosed facts, which materially
adversely affect or, to the best of the Company’s or API’s knowledge, are likely
to materially adversely affect the properties, business, or condition (financial
or otherwise) of the Company or API or the ability of the Company or API to
perform their respective obligations under this Agreement.
 
B-11
 

--------------------------------------------------------------------------------



          (f) Litigation or Other Proceedings. To the knowledge of the Company
and API, and their respective officers, directors, and managers, except as
otherwise publicly reported by API to the SEC under the 1934 Act, there are no
suits or proceedings pending or threatened against the Company or API, before
any court, governmental commission, board, bureau, or other administrative
agency or tribunal, which, if resolved against the Company or API, as
applicable, would have a material adverse effect on the financial condition or
business of the Company or API or impair the Company’s or API’s ability to
perform their respective obligations under this Agreement.
 
          (g) Compliance with Laws. To their respective knowledge, neither the
Company or API are in violation of any laws, ordinances, regulations, rules,
orders, judgments, decrees or other requirements imposed by any governmental
authority to which either are subject and neither has failed to obtain any
licenses, permits or other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
business, profits, properties or condition (financial or otherwise).
 
          (h) Capitalization; Fully Paid Stock; Taxes. The authorized capital
stock of API is set forth in API’s Articles. The issued and outstanding shares
of the stock, options (including granted and outstanding and remaining reserved
options) warrants, and other convertible securities of API (not including the
Shares to be issued to the MSF under this Agreement) are set forth in API’s
latest public filing required by the SEC to include such information. The
securities to be issued with respect to the Shares and delivered in connection
with the Conversion shall, at the time of such delivery, be validly issued and
outstanding, fully paid and non-assessable, and free of restriction on transfer
other than as provided by Rule 144 of the Securities Act. API will pay, when due
and payable, all federal and state stamp, original issue or similar taxes, if
any, which are payable in respect of the issuance of the Shares or certificates.
 
     7. LIMITED TRANSFERABILITY. MSF acknowledges that the Shares have not been
registered under the Securities Act and may be transferred only pursuant to an
effective registration under the Securities Act or an exemption from the
registration requirements of the Securities Act, and otherwise in compliance
with applicable state securities laws. The certificate evidencing the Shares
shall bear an appropriate legend with respect to any such restrictions on
transfer.
 
          (a) As of the Signing Date and the Closing Date, the MSF represents
and warrants:
 
               (i) Organization. The MSF is a public body corporate and politic
within the Department of Treasury of the State of Michigan created under the
Michigan Strategic Fund Act. The MSF has the power and authority to enter into
and perform its obligations under this Agreement.
 
B-12
 

--------------------------------------------------------------------------------



               (ii) Consent. All consents and approvals necessary from any
governmental authority as a condition to the execution and delivery of this
Agreement by the MSF or the performance of any of its obligations under this
Agreement have been obtained by the MSF.
 
          (b) As of the Signing Date and the Closing Date, the MEDC represents
and warrants:
 
               (i) Organization. The MEDC is a public body corporate formed
under an Interlocal agreement pursuant to the Urban Cooperation Act of 1967, as
amended, primarily to promote economic development in the State of Michigan. The
MEDC has the power and authority to enter into and perform its obligations under
this Agreement.
 
               (ii) Consent. All consents and approvals necessary from any
governmental authority as a condition to the execution and delivery of this
Agreement by the MEDC or the performance of any of its obligations under this
Agreement have been obtained by the MEDC.
 
     8. INVESTMENT REPRESENTATIONS OF MSF. As of the Signing Date and the
Closing Date (unless otherwise specified below), MSF represents and warrants to
the Company that:
 
          (a) the Shares to be acquired by MSF will be acquired for investment
for MSF’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that MSF has no present
intention of selling, granting any participation in, or otherwise distributing
the same;
 
          (b) MSF does not presently have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares acquired under
this Agreement;
 
          (c) MSF has not been formed for the specific purpose of acquiring the
shares to be transferred pursuant to this Agreement;
 
          (d) MSF is an “accredited investor”, as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act; and
 
          (e) MSF, as of the Closing Date, is the sole owner of the indebtedness
represented by the 2005 Note and that the 2005 Note is not subject to any lien,
pledge or encumbrance of any kind.
 
     9. TERMINATION. This Agreement may be terminated at any time prior to the
Closing:
 
          (a) by mutual written consent of the Parties;
 
B-13
 

--------------------------------------------------------------------------------



          (b) by any or all of the Parties if the Approval is not received from
NYSE Amex and a copy thereof delivered to the MEDC by the date which is ninety
(90) calendar days after the Signing Date;
 
          (c) by any or all of the Parties if the Bank Consent is not executed
by the Bank and a copy thereof delivered to the MEDC by the date which is ninety
(90) calendar days after the Signing Date;
 
          (d) by API or the Company if there is a material inaccuracy in any of
the representations or warranties of the MEDC or the MSF under Sections 7 or 8
as of the Closing Date such that such representation or warranty would not be
accurate in all respects as of the Closing Date, MSF or API shall have delivered
a written notice of such inaccuracy and at least ten (10) business days shall
have elapsed since the delivery of such notice without such inaccuracy having
been cured;
 
          (e) by the MEDC or the MSF for any one or more of the following: (i)
if there is a material inaccuracy in any of the representations or warranties of
API or the Company under Section 6 as of the Closing Date such that such
representation or warranty would not be accurate in all respects as of the
Closing Date, API or the Company (as applicable), or the MEDC or MSF (as
applicable) shall have delivered a written notice of such inaccuracy and at
least ten (10) business days shall have elapsed since the delivery of such
notice without such inaccuracy having been cured, (ii) the requirements set
forth in the first sentence of Section 3(b) have not been met; (iii) if under
the 2005 Loan Documents there is an Event of Default (as defined in the 2005
Loan Document), provided however, for purposes of this Section 9(e) only, Event
of Default shall not include the failure by the Company to pay an installment of
principal or interest under the 2005 Note prior to effectuation of the
transactions contemplated by this Agreement.
 
     10. INDEMNIFICATION AND HOLD HARMLESS. Except for the obligations,
representations and warranties of the MSF and the MEDC contained in this
Agreement, the MSF, the MEDC, the MEDC’s executive committee, or any of their
respective directors, participants, officers, agents and employees
(collectively, the “Indemnified Person(s)”) shall not be liable to the Company
or API for any reason.
 
   The Company and API, jointly and severally, shall indemnify and hold the
Indemnified Persons harmless against any and all claims asserted by or on behalf
of any individual person, firm or entity, (other than an Indemnified Person),
arising or resulting from, or in any way connected with this Agreement, the 2005
Loan Documents, and any and all related documents executed and delivered in
connection therewith, or any act or failure to act by the Company or API under
this Agreement or the 2005 Loan Documents, including all liabilities, costs and
expenses, including reasonable counsel fees, incurred in any action or
proceeding brought by reason of any such claim. In the event that any action or
proceeding is brought against any Indemnified Person by reason of any such
claim, such action or proceeding shall be defended by MSF counsel, or by counsel
chosen by the Company or API, as the MSF shall determine and indicate by notice
to the Company within fifteen (15) days of the MSF’s receipt of notice of the
filing of any such claim. In the event such defense is by MSF counsel, the
Company and API, jointly and severally, shall indemnify the MSF for reasonable
costs of its counsel allocated to such defense and charged to the MSF. The
Company and API, jointly and severally, shall also indemnify the Indemnified
Persons from and against all costs and expenses, including reasonable counsel
fees, lawfully incurred in enforcing any obligation of the Company or API under
this Agreement and the 2005 Loan Documents.
 
B-14
 

--------------------------------------------------------------------------------



   Neither the Company nor API shall have any obligation to indemnify an
Indemnified Person if a court with competent jurisdiction finds that the
liability in question was caused by the willful misconduct or gross negligence
of the Indemnified Person, unless the court finds that despite the adjudication
or liability, the Indemnified Person is fairly and reasonably entitled to
indemnity for the expenses the court considers proper. The Parties agree to act
cooperatively in the defense of any action brought against any Indemnified
Person, the Company or API, to the greatest extent possible.
 
   Any Indemnified Person making a claim under this Section 10 shall give the
Company and API notice thereof within fifteen (15) days following the
Indemnified Person’s receipt of the complaint or other pleading giving rise to
such claim, which notice shall specify the nature, scope and amount of any such
claim and be accompanied by such complaint or other pleading giving rise to such
claim. The failure of such Indemnified Person to deliver such notice within such
fifteen (15) day period shall, if materially prejudicial to the Company’s and
API’s ability to defend such action, relieve the Company and API of its
obligation of indemnity hereunder as to such claim. In the event that the MSF
shall use its own counsel to defend against any claim giving rise to the
Company’s and API’s obligation of indemnity under this Section 10, the Company
and API, jointly and severally, shall nonetheless, at their sole cost and
expense, have the right to participate in such defense to the extent practical.
Neither the Company nor API shall have the right or authority to settle any
claim against the any Indemnified Person without the prior written consent of
the MSF and any other applicable Indemnified Person. The MEDC, MSF or other
applicable Indemnified Person shall not be liable for the settlement of any
proceeding made without their respective prior written consent.
 
   Performance of the activities contemplated under this Agreement is within the
sole control of the Company, API and their respective directors, officers,
employees, agents and contractors, and an Indemnified Person shall have no
liability in tort or otherwise for any loss or damage caused by or related to
the actions, products and processes of the Company or API, or their respective
directors, officers, employees, agents or contractors.
 
   This Section 10 shall survive the termination of this Agreement and the 2005
Loan Documents.
 
     11. NOTICES. Unless otherwise specified in this Agreement, all notices and
other communications required pursuant to this Agreement shall be deemed given
if in writing and personally delivered on the third succeeding business day
after being mailed by registered or certified mail, return receipt requested,
addressed to the address for each party set forth in the introductory paragraph
of this Agreement, or to such other address as such party shall request pursuant
to a written notice given in accordance with the terms of this Section.
 
     12. ASSIGNMENT. The MSF may assign its rights under this Agreement at any
time. Neither API nor the Company may assign this Agreement without the prior
written consent of the MSF. This Agreement shall bind the permitted successors
and assigns of the Parties.
 
B-15
 

--------------------------------------------------------------------------------



     13. SEVERABILITY. All of the clauses of this Agreement are distinct and
severable and, if any clause shall be deemed illegal, void or unenforceable, it
shall not affect the validity, legality or enforceability of any other clause or
provision of this Agreement.
 
     14. GOVERNING LAW. Michigan law shall govern the construction and
enforceability of this Agreement.
 
     15. JURISDICTION. In connection with any dispute between the Parties under
this Agreement, the Parties hereby irrevocably submit to jurisdiction and venue
of the Michigan Court of Claims for claims brought against MSF and to the
circuit courts of the State of Michigan located in Ingham County for claims
brought by the MSF against the Company or API. Each Party hereby waives and
agrees not to assert, by way of motion as a defense or otherwise in any such
action any claim (a) that it is not subject to the jurisdiction of such court,
(b) that the action is brought in an inconvenient forum, (c) that the venue of
the suit, action or other proceeding is improper or (d) that this Agreement or
the subject matter of this Agreement may not be enforced in or by such court.
 
     16. COUNTERPARTS; FACSIMILE/.PDF SIGNATURES. This Agreement may be executed
in counterparts and delivered by facsimile or by .pdf, and in such
circumstances, shall be considered one document and an original for all
purposes.
 
(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
 
B-16
 

--------------------------------------------------------------------------------



The Parties have caused this Agreement to be executed as of the date first
written above.
 
 

COMPANY ACCEPTANCE:   Dated:  May 19, 2010           API ACCEPTANCE:     Dated: 
May 19, 2010               MSF ACCEPTANCE:   Dated:  May 18, 2010           MEDC
ACCEPTANCE:     Dated:  May 18, 2010  

Picometrix, LLC       By: Robin F. Risser Its: CFO     Advanced Photonix, Inc.  
      By: Robin F. Risser Its: CFO         Michigan Strategic Fund       Michael
Pohnl Fund Manager     Michigan Economic Development Corporation       D.
Gregory Main Its President and Chief Executive Officer



B-17
 

--------------------------------------------------------------------------------



EXHIBIT A
 
CERTIFICATE OF INCORPORATION OF API
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-1
 

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF MEDC ASSIGNMENT
 
ASSIGNMENT
 
Effective _______________, 2010 (“Effective Date”), the MICHIGAN ECONOMIC
DEVELOPMENT CORPORATION, a Michigan public body corporate (the “Assignor”), for
good and valuable consideration, does hereby assign and convey to the MICHIGAN
STRATEGIC FUND, a public body corporate and politic within the Department of
Treasury of the State of Michigan (the “Assignee”):
 
The rights, duties and obligations of Assignor under the Loan Agreement and
Promissory Note, each dated September 15, 2005, as amended, between the Assignor
and Picometrix, LLC, a Delaware limited liability company (together, the
“Agreement”), including, but not limited to, the right to receive repayment of
principal and interest under the Agreement.
 
The Assignor represents and warrants that, subject to the written consent of
Picometrix, LLC to assign the Agreement, it has the authority to assign the
Agreement to Assignee.
 
Assignee accepts the assignment and assumption of continuing rights, duties,
obligations and the terms and conditions of the Agreement, and agrees to timely
perform and be bound by the Agreement from and after the date of this
Assignment. Notwithstanding the foregoing, Assignee assumes no liability for
breach or negligence with respect to any of such obligations prior to the
Effective Date of this Assignment.
 
This instrument may be executed in one or more counterparts and by facsimile
signature, each of which shall constitute an original.
 
Assignor and Assignee have caused their duly authorized representatives to
execute this instrument.
 
(signatures appear on the following page)
 
B-2
 

--------------------------------------------------------------------------------



MICHIGAN ECONOMIC DEVELOPMENT CORPORATION
 
 

  D. Gregory Main President and Chief Executive Officer   Dated:       MICHIGAN
STRATEGIC FUND     Michael Pohnl Fund Manager   Dated:       CONSENTED BY:  
PICOMETRIX, LLC     By: Its:   Dated:  


B-3
 

--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF AMENDMENT ONE
 
DOC-XXXX
Amend 1
 
Amendment One
between the
Michigan Strategic Fund
and
Picometrix, LLC
 
This Amendment One (the “Amendment”), dated effective MONTH XX, 2010 (“Effective
Date”), is between the Michigan Strategic Fund whose address is 300 North
Washington Square, Lansing, Michigan 48913 (the “MSF”) and Picometrix, LLC whose
address is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104 (the “Company”). The
MSF and the Company may be referred to individually as “Party” or collectively
as “Parties.”
 
RECITALS
 
     WHEREAS, pursuant to that certain Loan Agreement dated as of September 15,
2005 (the “2005 Loan Agreement”) by and between the Company and the Michigan
Economic Development Corporation, a public body corporate (the “MEDC”), the MEDC
made available to the Company a line of credit up to an aggregate principal
amount of One Million Two Hundred Thousand Dollars ($1,200,000) pursuant to a
Promissory Note (Line of Credit) dated as of September 15, 2005, as amended,
(“2005 Note”). The 2005 Loan Agreement and the 2005 Note are collectively
referred to as the “2005 Loan Documents”;
 
     WHEREAS, the Company is wholly owned by Advanced Photonix, Inc. (“API”), a
publicly traded company;
 
     WHEREAS, by Resolution of the MSF Board, dated October 28 2009, the MSF
Board approved the request of the Company and the MEDC to assign all of the
MEDC’s rights, duties, and obligations under the 2005 Loan Documents to the MSF;
 
     WHEREAS, the Company, API, the MEDC and the MSF have executed and delivered
to one another a Debt Conversion Agreement dated ________________, 2010 (“Debt
Conversion Agreement”) to, among other things, memorialize the assignment of all
of MEDC’s rights, duties and obligations under the 2005 Loan Documents to the
MSF (“Assignment”) and convert certain accrued and unpaid interest owing under
the 2005 Note into Class A Common Stock of Guarantor subject to the terms and
conditions set forth therein;
 
     WHEREAS, the MEDC provides administrative services for the MSF;
 
B-1
 

--------------------------------------------------------------------------------



     WHEREAS, coincident with execution of this Agreement, API is executing and
delivering to the MSF an unconditional and irrevocable Guaranty of the payment
and performance obligations of the Company under this Agreement, the Debt
Conversion Agreement and the 2005 Loan Documents, as amended (“Guaranty
Agreement”);
 
     NOW THEREFORE, in consideration of the forgoing, the terms and conditions
set forth in this Amendment and pursuant to Section 9.11 of the 2005 Loan
Agreement, the Parties agree to hereby amend the 2005 Loan Agreement as follows:
 
  1. Exhibit D is deleted in its entirety and replaced with the attached Revised
Exhibit D.
 
The following document is incorporated by reference as binding obligations,
terms and conditions of the 2005 Loan Agreement.
 
Revised Exhibit D: Second Amended and Restated Promissory Note
 
Except as specifically provided above, the Parties agree that all terms and
conditions of the 2005 Loan Documents shall remain unchanged and in effect.
 
(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
 
B-2
 

--------------------------------------------------------------------------------



The signatories below warrant that they are empowered to enter into this
Amendment.
 
 

COMPANY ACCEPTANCE:     Dated:             MSF ACCEPTANCE:     Dated:      

Picometrix, LLC       By: Its:       Michigan Strategic Fund       Michael Pohnl
Fund Manager



B-3
 

--------------------------------------------------------------------------------



REVISED EXHIBIT D
 
SECOND AMENDED AND RESTATED PROMISSORY NOTE
(Line of Credit)
 

Up to $1,200,000 Dated: MONTH XX, 2010


     THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE REPLACES AND AMENDS AND
RESTATES IN ITS ENTIRETY THAT CERTAIN PROMISSORY NOTE (LINE OF CREDIT) EXECUTED
BY BORROWER AND DELIVERED TO LENDER IN THE ORIGINAL PRINCIPAL AMOUNT OF UP TO
ONE MILLION TWO HUNDRED THOUSAND DOLLARS ($1,200,000) DATED SEPTEMBER 15, 2005,
AS AMENDED AND RESTATED ON JANUARY 26, 2009 (THE “PRIOR NOTES”). BY ACCEPTANCE
OF THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE, LENDER ACKNOWLEDGES AND
AGREES THAT THE PRIOR NOTES SHALL CEASE TO EVIDENCE ANY OBLIGATIONS OF BORROWER
TO LENDER.
 
     FOR VALUE RECEIVED, Picometrix, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of the Michigan Strategic Fund, a
public body corporate and politic within the Department of Treasury of the State
of Michigan (the “Lender” or “MSF”), at 300 North Washington Square, Lansing,
Michigan or at such other place as Lender may designate in writing, the
principal sum of One Million Two Hundred Thousand Dollars ($1,200,000) or such
lesser sum as shall have been advanced by Lender to Borrower under this Note
(“Indebtedness”) and as contemplated by that certain Loan Agreement between
Borrower and Lender, dated September 15, 2005 (the “Agreement Date”) as amended
as of the date hereof (the “Loan Agreement”), plus interest as hereinafter
provided, all in lawful money of the United States of America, in accordance
with the terms hereof. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Loan Agreement.
 
     All disbursements made under this second amended and restated promissory
note (the “Note”) shall be charged to a loan account in Borrower’s name on
Lender’s books, and Lender shall debit to such account the amount of each
advance made to, and credit to such account the amount of each repayment made by
Borrower. From time to time and upon Borrower's request, Lender shall furnish
Borrower a statement of Borrower’s loan account, which statement shall be deemed
to be correct, accepted by, and binding upon Borrower, unless Lender receives a
written statement of exceptions from Borrower within ten calendar days after
such statement has been furnished.
 
     The unpaid principal balance of this Note in the amount of One Million two
Hundred Thousand Dollars ($1,200,000) (“Principal”) shall bear interest at a per
annum rate of four percent (4.0%) beginning November 1, 2009. Interest shall be
computed on the basis of the actual number of days elapsed.
 
     Commencing on July 1, 2010, and continuing on the first business day of
each calendar month thereafter for the following Fifty-One (51) calendar months,
Borrower shall pay Lender the Principal and accrued interest on any unpaid
portion thereof in equal installments until paid in full.
 
B-4
 

--------------------------------------------------------------------------------



     In the event that any payment under this Note is not received by Lender
within ten days of the date when due, a late charge of five (5%) percent of the
amount of such shall be due and payable. Borrower agrees that the late charge is
a reasonable estimate of the administrative costs which Lender will incur in
processing the delinquency. Lender’s acceptance of a late payment and/or of the
late payment charge will not waive any default under this Note.
 
     The Borrower shall have the right to prepay accrued interest and principal
in whole or in part at any time without payment of any prepayment fee or
penalty. Prepayments are to be applied first to accrued interest and then to
principal.
 
     Upon the occurrence of a Trigger Event (as defined in the Debt Conversion
Agreement) or an Event of Default (as defined in the Loan Agreement), the entire
Indebtedness, shall become immediately due and payable at the election of Lender
without notice, demand or presentment. All costs and expenses of collection,
including, without limitation, reasonable attorneys fees and expenses, shall be
added to and become part of the total Indebtedness evidenced by this Note.
 
     Upon the occurrence of a Trigger Event (as defined in the Debt Conversion
Agreement), Lender may at its sole option and discretion declare the entire
Indebtedness, plus a premium equal to seven percent (7%) of the then-outstanding
principal balance of this Note, immediately due and payable. Lender shall give
Borrower written notice of this declaration of acceleration by sending a
statement to Borrower stating the declaration and setting out the amount owed as
of the date of the notice. Interest shall continue to accrue at the rate set out
herein until Borrower pays the Indebtedness and such premium, in full.
 
     Acceptance by Lender of any payment in an amount less than the amount then
due shall be deemed an acceptance on account only, and Borrower’s failure to pay
the entire amount then due shall be and continue to be a default. Upon the
occurrence of any Event of Default under the Loan Agreement, neither the failure
of Lender promptly to exercise its right to declare the outstanding principal
and accrued unpaid interest and any applicable premium hereunder to be
immediately due and payable, nor the failure of Lender to demand strict
performance of any other obligation of Borrower, shall constitute a waiver of
any such rights, nor a waiver of such rights in connection with any future
default on the part of Borrower or any other person who may be liable hereunder.
 
     Notwithstanding anything herein to the contrary, in no event shall Borrower
be required to pay a rate of interest in excess of the Maximum Rate. The term
“Maximum Rate” shall mean the maximum non-usurious rate of interest that Lender
is allowed to contract for, charge, take, reserve or receive under the
applicable laws of any applicable state or of the United States of America
(whichever from time to time permits the highest rate for the use, forbearance
or detention of money) after taking into account, to the extent required by
applicable law, any and all relevant payments or charges hereunder, or under any
other document or instrument executed and delivered in connection therewith and
the Indebtedness.
 
B-5
 

--------------------------------------------------------------------------------



     In the event Lender ever receives, as interest, any amount in excess of the
Maximum Rate, such amount as would be excessive interest shall be deemed a
partial prepayment of principal, and, if the principal hereof is paid in full,
any remaining excess shall be returned to Borrower. In determining whether or
not the interest paid or payable, under any specified contingency, exceeds the
Maximum Rate, Borrower and Lender shall, to the maximum extent permitted by law,
(a) characterize any non-principal payment as an expense, fee, or premium rather
than as interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread the total amount of interest through
the entire contemplated term of such indebtedness until payment is made in full
of the principal (including the period of any extension or renewal thereof) so
that the interest on account of such indebtedness shall not exceed the Maximum
Rate.
 
     This Note shall be binding upon Borrower and its permitted successors and
assigns, and the benefits hereof shall inure to Lender and its successors and
assigns. This Note has been executed in the State of Michigan, and all rights
and obligations hereunder shall be governed by the laws of the State of
Michigan.
 
 

BORROWER: PICOMETRIX, LLC     By:   Its:  


B-6
 

--------------------------------------------------------------------------------



EXHIBIT D
 
FORM OF GUARANTY AGREEMENT
 
GUARANTY
 
This GUARANTY AGREEMENT (the “Guaranty Agreement”), dated as of MONTH XX, 20XX
(the “Effective Date”), is made by Advanced Photonix, Inc., a Delaware
corporation, whose address is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104
(the “Guarantor”) in favor of the Michigan Strategic Fund, a public body
corporate and politic within the Department of Treasury of the State of
Michigan, whose address is 300 North Washington Square, Lansing, Michigan 48913
(the “MSF”). Guarantor and the MSF may be referred to individually as “Party” or
collectively as “Parties.”
 
RECITALS
 
     WHEREAS, pursuant to that certain Loan Agreement dated as of September 15,
2005 (the “2005 Loan Agreement”) by and between Picometrix, LLC, a Michigan
limited liability company (the “Debtor”) and the Michigan Economic Development
Corporation, a Michigan public body corporate (the “MEDC”), the MEDC made
available to the Debtor a line of credit up to an aggregate principal amount of
One Million Two Hundred Thousand Dollars ($1,200,000) pursuant to a Promissory
Note (Line of Credit) dated as of September 15, 2005 (the “2005 Note”), as
amended. The 2005 Loan Agreement and 2005 Note, including the Amendment (defined
below), and Debt Conversion Agreement (defined below), and as each may be
further amended from time to time, are collectively referred to as “2005 Loan
Documents”;
 
     WHEREAS, the Debtor is wholly owned by Guarantor, a publicly traded
company;
 
     WHEREAS, the Debtor, Guarantor, the MEDC and the MSF have executed and
delivered to one another a Debt Conversion Agreement dated MONTH XX, 20XX (the
“Debt Conversion Agreement”) to, among other things, memorialize the assignment
of all of MEDC’s rights, duties and obligations under the 2005 Loan Documents to
the MSF (the “Assignment”); and convert certain accrued and unpaid interest
owing under the 2005 Note into Class A Common Stock of Guarantor subject to the
terms and conditions set forth therein;
 
     WHEREAS, the MEDC provides administrative services for the MSF;
 
     WHEREAS, coincident with the execution of this Guaranty Agreement, the MSF
and Debtor are executing and delivering to each other an Amendment One to the
2005 Loan Documents to among other things, restate the 2005 Note (the
“Amendment”);
 
     WHEREAS, in connection with the Debt Conversion Agreement, Assignment,
Conversion and Amendment, the MSF has required, and the Guarantor has agreed to
enter into and deliver to the MSF, this Guaranty Agreement with respect to the
2005 Loan Documents.
 
B-- 1 -
 

--------------------------------------------------------------------------------



     NOW THEREFORE, in consideration of the foregoing, the Guarantor hereby
agrees with and for the benefit of MSF as follows:
 
     1. PROMISE TO PAY AND PERFORM. The Guarantor hereby irrevocably and
unconditionally guarantees timely payment and performance of all of the
obligation of Debtor under the 2005 Loan Documents, now existing or later
arising, including without limitation, payment of all costs, expenses, fees,
interest and other amounts due under the 2005 Loan Documents.
 
     2. NATURE OF GUARANTY. This Guaranty is a guaranty of payment and
performance, and not of collection. The MSF may insist the Guarantor pay and
perform immediately and the MSF is not required to first or ever attempt to
collect or require performance from Debtor. The obligations of the Guarantor are
unconditional and absolute, regardless of the unenforceability of any provisions
of this Guaranty Agreement, or the existence of any defense, setoff or
counterclaim which the Debtor may assert. Any payment is due on demand.
 
     3. RIGHTS OF SUBROGATION. The Guarantor shall not enforce any rights of
subrogation, contribution or indemnification that it has or may have against the
Debtor until all obligations of the Debtor under the 2005 Loan Documents are
irrevocably paid and performed in full. Guarantor further agrees that if any
payments to the MSF under the 2005 Loan Documents are invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act or code, state, federal or
local law, common law or equitable doctrine, this Guaranty Agreement and the
MSF’s interests in any of the 2005 Loan Documents remain in full force and
effect (or are reinstated as the case may be) until payment in full of those
amounts, which are due on demand.
 
     4. REPRESENTATIONS OF GUARANTOR. As of the Effective Date, the Guarantor
represents and warrants:
 
          a) Organization. Guarantor is duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, is duly qualified and
in good standing under the laws of the State of Michigan, and has the organized
power and authority to enter into this Guaranty Agreement.
 
          b) Corporate Authority. The execution, delivery and performance of by
the Guarantor of this Guaranty Agreement will not: (i) violate any provision of
law or any provision of the Guarantor’s Certificate of Incorporation; (ii)
violate any material provision of the Guarantor’s bylaws; or (iii) result in the
breach of or constitute a default, or require any consent other than the consent
of the PrivateBank and Trust Company (a copy of which consent has been provided
to the MSF) or result in the creation of any lien, charge, restriction, claim or
encumbrance upon any property or assets of the Guarantor, under any indenture or
other agreement or instrument to which the Guarantor is a party or by which the
Guarantor or its property may be bound or affected, and this Guaranty Agreement
is valid, binding, and enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other laws or principals of equity affecting the enforcement of creditors’
rights generally or by general principals of equity.
 
B-- 2 -
 

--------------------------------------------------------------------------------



          c) Consents. All corporate action on the part of the Guarantor, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and performance of the Guarantor under this Guaranty Agreement has been
obtained by the Guarantor.
 
     5. NOTICES. All notices and other communications required pursuant to this
Guaranty Agreement shall be deemed given if in writing and personally delivered
on the third succeeding business day after being mailed by registered or
certified mail, return receipt requested, addressed to the address for each
Party set forth in the introductory paragraph of this Guaranty Agreement, or to
such other address as such Party shall request pursuant to a written notice
given in accordance with the terms of this Section.
 
     6. ASSIGNMENT. The MSF may assign its rights under this Guaranty Agreement
at any time. This Guaranty Agreement may not be assigned by Guarantor without
the prior written consent of the MSF. This Guaranty Agreement shall bind the
permitted successors and assigns of the Parties.
 
     7. SEVERABILITY. All of the clauses of this Guaranty Agreement are distinct
and severable and, if any clause shall be deemed illegal, void or unenforceable,
it shall not affect the validity, legality or enforceability of any other clause
or provision of this Guaranty Agreement.
 
     8. GOVERNING LAW. Michigan law shall govern the construction and
enforceability of this Guaranty Agreement.
 
     9. JURISDICTION. In connection with any dispute between the Parties under
this Guaranty Agreement, the Guarantor hereby irrevocably submits to
jurisdiction and venue of the Michigan Court of Claims for claims brought
against MSF and to the circuit courts of the State of Michigan located in Ingham
County for claims brought against the Guarantor. Guarantor hereby waives and
agrees not to assert, by way of motion as a defense or otherwise in any such
action any claim (a) that is not subject to the jurisdiction of such court, (b)
that the action is brought in an inconvenient forum, (c) that the venue of the
suit, action or other proceeding is improper or (d) that this Guaranty Agreement
or the subject matter of this Guaranty Agreement may not be enforced in or by
such court.
 
     10. COUNTERPARTS; FACSIMILE/.PDF SIGNATURES. This Guaranty Agreement may be
executed and delivered by facsimile or by .pdf, and in such circumstances, shall
be considered one document and an original for all purposes.
 
B-- 3 -
 

--------------------------------------------------------------------------------



     11. MISCELLANEOUS. Nothing in this Guaranty Agreement shall waive or
restrict any right of MSF granted in any other document or by law. No delay on
the part of MSF in the exercise of any right or remedy shall operate as a waiver
under this Guaranty Agreement. No single or partial release by MSF or any right
or remedy shall preclude any other future exercise of that right or remedy or
the exercise of any other right or remedy under this Guaranty Agreement. No
waiver or indulgence by MSF of any default shall be effective unless in writing
and signed by the MSF, nor shall a waiver on one occasion be construed as a bar
to or waiver of that right on any future occasion.
 
(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
 
B-- 4 -
 

--------------------------------------------------------------------------------



Guarantor has caused this Guaranty Agreement to be executed effective as of the
Effective Date.
 
 

GUARANTOR:     Advanced Photonix, Inc.    

By:     

Name:     

Title:     

Dated:     


B-- 5 -
 

--------------------------------------------------------------------------------